DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 6/15/22 have been received. Claims 1, 7, and 8 have been amended. Claims 6, 11-14, and 16-19 have been cancelled. Claims 21-23 are new.
Claim Rejections - 35 USC § 103
3.	The rejection under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 in view of Iwabuchi et al. (US 4,323,620)  on  claim(s) 1, 2, 4-6, and 12 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
 4.	The rejection under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 in view of Iwabuchi et al. (US 4,323,620)  in view of Izeki et al. (JP2013113408(A)) as cited in IDS dated 1/31/20 on  claim(s) 3 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 in view of Iwabuchi et al. (US 4,323,620)  in further view of Abe (WO2018110055) as cited in IDS dated 5/8/20 on  claim(s) 7, 10, and 14-16 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 in view of Iwabuchi et al. (US 4,323,620)  on  claim(s) 8,  17-18, and 20 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
7.	The rejection under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 in view of Iwabuchi et al. (US 4,323,620)  in further view of Abe (WO2018110055) as cited in IDS dated 5/8/20 in further view of Fujii (US 2016/0260978) on  claim(s) 9 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
8.	The rejection under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 in view of Iwabuchi et al. (US 4,323,620)  in further view of Nelson (US 4,606,982) on  claim(s) 11 is/are withdrawn because Applicant cancelled the claim.
9.	The rejection under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 in view of Iwabuchi et al. (US 4,323,620)  in further view of Abe (WO2018110055) as cited in IDS dated 5/8/20 in further view of Nelson (US 4,606,982) on  claim(s) 13 is/are withdrawn because Applicant cancelled the claim.
10.	The rejection under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 in view of Iwabuchi et al. (US 4,323,620)  in further view of Nelson (US 4,606,982) on  claim(s) 19 is/are withdrawn because Applicant cancelled the claim.
Allowable Subject Matter
11.	Claims 1-5, 7-10, 15, and 20-23 are allowed.
12.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to an energy storage module comprising: a plurality of energy storage devices each including a case; a glass paper sheet provided between energy storage devices of the plurality of energy storage devices, brought into contact with the case, and mainly composed of a glass fiber; and a holding member holding the plurality of energy storage devices and the glass paper sheet, wherein the glass paper sheet is compressed between the energy storage devices, wherein the glass paper sheet has a porosity of 70% or more and 97% or less, and wherein the glass paper sheet has a porosity of 45% or more and 80% or less under a pressure of 20 N/cm2 applied to an energy storage device of the plurality of energy storage devices. 
	The prior art to Ohashi (JP2012124319(A)) discloses an energy storage module comprising: a plurality of energy storage devices each including a case; a glass paper sheet provided between energy storage devices of the plurality of energy storage devices, brought into contact with the case, and mainly composed of a glass fiber; and a holding member holding the plurality of energy storage devices and the glass paper sheet, wherein the glass paper sheet is compressed between the energy storage devices, but does not disclose, teach, or render obvious wherein the glass paper sheet has a porosity of 70% or more and 97% or less, and wherein the glass paper sheet has a porosity of 45% or more and 80% or less under a pressure of 20 N/cm2 applied to an energy storage device of the plurality of energy storage devices. 
	The prior art to Iwabuchi teaches glass wool heat insulator used as a fiber type heat insulator for a high temperature type battery, a thickness of the gas (air)- containing layer of 0.3 to 1.8 mm and a porosity of 0.98 to 0.95 will be preferable, but does not teach, disclose or render obvious the remainder of the limitations.
13.	The following is an examiner’s statement of reasons for allowance: The reasons for allowance for the inventions in independent claims 7 and 8 are substantially the same as provided in paragraph 12 above and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724